Citation Nr: 0721862	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-16984	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS), including as secondary to service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran's claims file was 
subsequently transferred to Fargo, North Dakota.


FINDING OF FACT

CFS is not attributable to service or to a service-connected 
disability.


CONCLUSION OF LAW

CFS was not incurred in or aggravated by active service nor 
is it due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for CFS, to include as secondary to 
service-connected PTSD.  The Board notes that the veteran's 
informal claim was received in November 2002.  In March 2003, 
prior to its adjudication of this claim, the RO provided 
notice to the claimant regarding the VA's duty to notify and 
to assist.  Specifically, the RO notified the claimant of 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  The veteran was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
March 2003 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Evidence

The veteran submitted an informal claim in November 2002.  
According to the veteran's representative, medical 
documentation suggested that the veteran had a physical 
disability, and that this disability may be related to his 
service-connected PTSD.  Specifically, an October 2002 report 
from the veteran's physician at St. Alexius noted complaints 
of aching in the hips, thighs, and pelvis, loss of endurance, 
and a sense of heaviness in the limbs.

On the veteran's December 1965 pre-induction examination, he 
checked "Yes" to dizziness or fainting spells, and cramps 
in legs, among others.  During the veteran's period of active 
service, there is no report of complaints of, or treatment 
for, any of the conditions noted above.  The examiner, during 
his pre-induction examination, as well as his February 1968 
separation examination, checked "Normal" for upper and 
lower extremities, and neurological and psychological 
fitness.  

A May 2000 VA medical report noted that the veteran reported 
for "knee and arm pain from arthritis."  The veteran noted 
that he was no longer taking the drug maxzide, as it was 
causing back pain.  In June 2002, the veteran complained of 
aching legs and tiredness.  The same examiner, in November 
2002, instructed the veteran to discontinue the use of 
simvastatin in order to relieve the aching in his legs.

The veteran reported for a psychiatric consultation by T. T. 
E., Ph.D., in October 2002.  Although he reported chronic 
fatigue and constant physical aches and pains, his ultimate 
diagnosis was major depression, possibly linked to PTSD.

A few days later, a VA outpatient report stated, "Muscle 
aching has improved since stopping simvastatin.  However, he 
has been told he may have fibromyalgia..."

Also in October 2002, the veteran's physician at St. Alexius 
drew several conclusions following a history and an 
examination.  A history of gout and hyperuricemia were noted, 
as well as PTSD and ear injuries.  The physician opined that 
the veteran's muscle pain and fatigue could be the result of 
"a continuation or further expression of the underlying 
psychic trauma, but of course they also occur in the general 
population from time to time."

The veteran was afforded a VA examination in March 2003.  
Once again, the veteran noted "achy hot feelings that are 
occurring in the muscles, especially the waist down into both 
legs that first began occurring about three to four years 
ago."  The veteran also noted that the pain was dull and 
incessant.  He reported that the pain improved when he took 
chondrotin.  According to the veteran, his symptoms affected 
his day-to-day activities.  The examiner diagnosed the 
veteran with CFS, but stated, "By performance of a physical 
exam, by review of the veteran's compensation file, and by 
review of current medical literature, it is my opinion that 
the veteran's neuromuscular condition/joint condition is less 
than likely related to his service-connected PTSD."

In a May 2003 rating decision, the RO denied the veteran's 
claim for service connection for CFS, noting the multitude of 
possible diagnoses offered by his private physicians, and a 
negative VA nexus opinion from the veteran's March 2003 VA 
examination.  The decision was confirmed and continued in the 
SOC, noting that the St. Alexius medical opinion was 
credible, though lacking a "complete rationale of the 
medical and psychological evidence contained in [the 
veteran's] claims folder to support the conclusion."  In 
contrast, "The opinion of the VA medical physician is based 
not only on [the veteran's] private physician's statement, 
but also up on a review of the service medical records, a 
review of all medical and non-medical evidence in [the 
veteran's] claims folder, and current interview and 
examination."

Law

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

In support of his claim, the veteran submitted treatise 
evidence to show that CFS may be related to his service-
connected PTSD.  The Board has carefully considered the 
articles from the Internet providing information about CFS.  
Medical treatise evidence can provide important support when 
combined with the pertinent opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts." 
 Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the 
aforementioned information is simply too general to make a 
causal link more than speculative in nature, or to outweigh 
the specific medical evidence in this case which is directly 
pertinent to this veteran.

To that end, it is noted that the veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, while the 
veteran is competent to report symptoms, he does not have 
medical expertise, rendering him incapable to provide a 
competent opinion regarding diagnosis and causation.  

The record does not show, and the veteran does not allege 
that CFS was incurred in service.  Further, although the 
veteran maintains that his CFS is related to a service-
connected disability, the most probative and competent 
medical evidence of record does not support his contention.  
His assertion and the evidence he has submitted is, at best, 
speculation as to a relationship between his current 
diagnosis of CFS and his service-connected PTSD.  While the 
veteran has been diagnosed with CFS by a VA examiner, the 
Board finds that the evidence does not support a finding that 
this condition is related to his service.  As noted above, 
the VA examiner concluded in March 2003 that, "By 
performance of a physical exam, by review of the veteran's 
compensation file, and by review of current medical 
literature, it is my opinion that the veteran's neuromuscular 
condition/joint condition is less than likely related to his 
service-connected PTSD."

In contrast, the opinion proffered by the veteran's private 
physician at St. Alexius is equivocal at best.  Not only does 
it fail to establish a etiological nexus between the 
veteran's CFS and service, the physician failed to offer a 
diagnosis of any kind.  The physician called the veteran's 
disorder "indefinite" and the etiological relationship to 
his service-connected PTSD "possible."  Furthermore, it is 
not noted as to whether the veteran's private physician 
reviewed the veteran's claims folder or service medical 
records at any time.

In similar fashion, the conclusion of T.T.E., Ph.D., is not 
suggestive of an etiological nexus between the veteran's 
diagnosed CRS and his service-connected PTSD.  Although the 
examiner noted that the veteran may have a major depressive 
disorder linked to his PTSD, no conclusions are drawn as to 
the veteran's complaints of joint pain and muscle fatigue.

The veteran further contends, through his representative, 
that the March 2003 medical opinion should be returned, and 
the case remanded, because the VA examiner relied upon 
"certain medical literature" when formulating his opinion.  
The veteran's counsel cited Thurber v. Brown (cited in the 
Appellant's brief as Thurber v. Derwinski) which held, in 
part, that the Board was obliged to deliver advanced notice 
with respect to "any evidence developed or obtained by it 
subsequent to the issuance of the most recent [SOC] or 
[SSOC]."  Thurber v. Brown, 5 Vet.App 119 (1993).  According 
to the veteran's counsel, because the medical literature 
employed by the VA examiner is not of record, the veteran's 
due process rights under Thurber were violated.  However, the 
holding in Thurber applies only to those documents relied 
upon following the issuance of the most recent SOC or SSOC.  
See id.  
Moreover, the Court in Hilkert v. West, 11 Vet.App 284 
(1998), held that, because the Board did not itself rely "on 
those reports independent of the medical opinions citing 
them, there was no Thurber violation.  Therefore, because the 
Board did not rely directly upon the medical literature 
incorporated by reference within the March 2003 VA 
examination, and because the March 2003 opinion was rendered 
prior to the September 2003 statement of the case, a Thurber 
violation does not exist in this case.

In sum, the veteran's personal opinion regarding the onset of 
his CFS has no probative value, as he is not competent to 
make that assessment.  See Espiritu.  Moreover, the October 
2002 report from St. Alexius fails to make a conclusive 
diagnosis, and it fails to establish a rational, etiological 
link between the veteran's service-connected PTSD or his 
later-diagnosed CFS.  The report of T.T.E, Ph.D. does not 
even mention a diagnosis of a physiological condition; much 
less establish a nexus between CFS and PTSD.  Conversely, the 
VA examiner's March 2003 opinion is competent and supported 
by the evidence of record.  The March 2003 VA examiner noted 
a complete review of the veteran's file, proffered a 
conclusive diagnosis, and unequivocally denied a correlation 
between this veteran's CFS diagnosis and his diagnosis of 
PTSD.  

Thus, this probative evidence supports a finding that the 
veteran's CFS is not related to his service-connected PTSD.  
Further, as noted, the evidence submitted by the veteran 
raises not more than a speculation of a relationship between 
CFS and PTSD.  As to direct service connection, the service 
medical records are negative for CFS upon separation from 
service, and there is no record of continuous symptoms from 
his separation from service onward, with the first diagnosis 
of CFS occurring more than 35 years following his last period 
of active duty.  A significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim, which weighs 
against the claim.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. 
Cir. 2000) (In determining whether a pre-existing condition 
was aggravated by military service, evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service).

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of direct or secondary service connection 
for CFS.  In reaching this conclusion, the Board acknowledges 
that the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case and service connection is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Accordingly, the Board is unable to grant the veteran's claim 
for service connection for CFS, to include as secondary to 
his service-connected PTSD, at this time.


ORDER

Entitlement to service connection for CFS, to include as 
secondary to service-connected PTSD, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


